Case 4:20-cv-04057-BAB Document 19                        Filed 05/24/21 Page 1 of 5 PageID #: 1144



                               IN UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     TEXARKANA DIVISION

CHARLISA HARRIS                                                                                    PLAINTIFF

vs.                                        Civil No. 4:20-cv-04057

ANDREW SAUL,                                                                                     DEFENDANT
Commissioner, Social Security Administration

                                       MEMORANDUM OPINION

        Plaintiff, Charlisa Harris, brings this action pursuant to § 205(g) of Title II of the Social

Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final decision

of the Commissioner of the Social Security Administration (“SSA”) denying her applications for

Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”) under Titles II

and XVI of the Act.

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings.              ECF No. 5.       Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

1.      Background:

        Plaintiff protectively filed an application for DIB and SSI. (Tr. 304-316) 1 . In her

applications, Plaintiff alleged being disabled due to arthritis, depression, anxiety, degenerative disc

disease, and a hip problem. (Tr. 330). Plaintiff alleged an onset date of December 1, 2014. Id.

Plaintiff’s applications were denied initially and again upon reconsideration. (Tr. 137-221, 224-

232)


1 References to the Transcript will be (Tr. ___) and refer to the document filed at ECF No. 15, These references are
to the page number of the transcript itself not the ECF page number.
                                                         1
Case 4:20-cv-04057-BAB Document 19               Filed 05/24/21 Page 2 of 5 PageID #: 1145




        Plaintiff requested an administrative hearing on her denied applications, and this hearing

request was granted. (Tr. 233-266). This hearing was held on September 26, 2019. (Tr. 111-

136).   At this hearing, Plaintiff was present, and represented by counsel Greg Giles.          Id.

Plaintiff and Vocational Expert (“VE”), Wilfred P. Roux testified at the hearing. Id.

        Following the administrative hearing, on December 11, 2019, the ALJ entered an

unfavorable decision. (Tr. 88-103). In this decision, the ALJ found Plaintiff met the insured

status of the Act through December 31, 2019. (Tr. 91, Finding 1). The ALJ also found Plaintiff

had not engaged in substantial gainful activity (“SGA”) since December 1, 2014. (Tr. 91, Finding

2).

        The ALJ then determined Plaintiff had the severe impairments of lumbar spine spondylosis,

osteoarthritis, generalized anxiety disorder, and major depressive disorder. (Tr. 91, Finding 3).

Despite being severe, the ALJ determined those impairments did not meet or medically equal the

requirements of any of the Listings of Impairments in 20 CFR Part 404, Subpart P, Appendix 1

(“Listings”). (Tr. 93, Finding 4).

        The ALJ considered Plaintiff’s subjective complaints and determined her RFC. (Tr. 94-

101). The ALJ evaluated Plaintiff’s subjective complaints and found her claimed limitations were

not entirely consistent with the medical evidence and other evidence in the record. Id. The ALJ

also determined Plaintiff retained the RFC to perform medium work. Specifically, is able to lift

and carry, push and pull, up to 50 pounds occasionally and 25 pounds frequently; stand, walk, and

sit for 6 hours each in an 8-hour day; and is limited to simple, routine, and repetitive tasks with

simple work-related decisions. Id.



                                                2
Case 4:20-cv-04057-BAB Document 19                Filed 05/24/21 Page 3 of 5 PageID #: 1146



       The ALJ then evaluated Plaintiff’s Past Relevant Work (“PRW”) and determined Plaintiff

was capable of performing her PRW as a bulk food packer. (Tr. 101, Finding 6). Based upon

this finding, the ALJ determined Plaintiff had not been disabled from December 1, 2014 through

the date of the decision. (Tr. 102, Finding 7).

       On July 30, 2020, Plaintiff filed the present appeal. ECF No. 1. Both Parties have filed

appeal briefs. ECF Nos. 17, 18. This case is now ready for decision.

2.     Applicable Law:

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff

must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

                                                  3
Case 4:20-cv-04057-BAB Document 19                Filed 05/24/21 Page 4 of 5 PageID #: 1147



or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.     Discussion:

       Plaintiff brings the present appeal claiming the ALJ erred in finding Plaintiff could perform

work at the medium exertional level. ECF No. 17, Pgs. 3-14. In response, Defendant argues the

ALJ did not err in any of her findings. ECF No. 18.

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be

affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d

964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

words, if after reviewing the record it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s

                                                 4
Case 4:20-cv-04057-BAB Document 19              Filed 05/24/21 Page 5 of 5 PageID #: 1148



arguments on appeal to be without merit and finds the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed.

Appx. 307 (8th Cir. 2010) (district court summarily affirmed the ALJ).

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying

benefits to Plaintiff, is supported by substantial evidence, and should be affirmed. A judgment

incorporating these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and

58.

       ENTERED this 24th day of May 2021.


                                                     Barry A. Bryant
                                                   /s/
                                                   HON. BARRY A. BRYANT
                                                   U.S. MAGISTRATE JUDGE




                                               5
